                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

ZACHAERY GREER,                                         )
                                                        )
                              Plaintiff,                )
                                                        )
                         v.                             )          No. 2:20-cv-00047-JPH-DLP
                                                        )
WEXFORD HEALTH SERVICES INC.,                           )
N. RAJOLI Dr.,                                          )
                                                        )
                              Defendants.               )

                                 Order Screening Complaint
                         and Directing Issuance and Service of Process

       Indiana Department of Correction inmate Zachary Greer filed this 42 U.S.C. § 1983 action

on January 23, 2020. He was granted in forma pauperis status and has paid the initial partial filing

fee. The complaint is ready for screening.

                                           I. Screening Standard

       Because Mr. Greer is a prisoner, his complaint is subject to the screening requirements of

28 U.S.C. § 1915A(b). This statute directs that the court shall dismiss a complaint or any claim

within a complaint which “(1) is frivolous, malicious, or fails to state a claim upon which relief

may be granted; or (2) seeks monetary relief from a defendant who is immune from such relief.”

Id. To satisfy the notice-pleading standard of Rule 8 of the Federal Rules of Civil Procedure, a

complaint must provide a “short and plain statement of the claim showing that the pleader is

entitled to relief,” which is sufficient to provide the defendant with “fair notice” of the claim and

its basis. Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) and quoting Fed. R. Civ. P. 8(a)(2)); see also Tamayo v.

Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008) (same). The Court construes pro se pleadings



                                                    1
liberally and holds pro se pleadings to less stringent standards than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

                                      II. Mr. Greer’s Complaint

       Mr. Greer alleges that on February 5, 2019, he injured his hand when he fell from a chair

in his cell at the Wabash Valley Correctional Facility. He was seen in the medical unit shortly

thereafter, but Dr. N. Rajoli refused to x-ray his hand. It was not until a correctional officer saw

Mr. Greer’s hand on February 25, 2019, and called the medical unit to examine Mr. Greer’s hand

that he finally obtained an x-ray. The x-ray revealed a broken hand which was only then placed in

a cast. Mr. Greer had been in severe pain from the time of the injury until his hand was placed in

a cast. Mr. Greer contends that Wexford Health Services, Inc., the prison’s medical contractor and

employer of Dr. Rajoli, maintains cost-savings policies that place lives in danger. He names both

Dr. Rajoli and Wexford as defendants and seeks compensatory damages.

                                            III. Analysis

       An Eighth Amendment deliberate indifference to serious medical needs claim shall

proceed against Dr. Rajoli as pled in the complaint. A policy, practice, or habit claim shall

proceed against Wexford as pled in the complaint, construed as being brought pursuant to Monell

v. New York City Dep’t of Soc. Servs., 436 U.S. 658 (1978). Any other claim not identified in this

section of this Order is dismissed.

       These are the only claims and defendants identified by the Court in the complaint. If

Mr. Greer believes the Court has overlooked a claim and/or defendant, he shall have through

March 31, 2020, in which to file a motion to reconsider identifying such claims and/or defendants.




                                                 2
                              IV. Issuance and Service of Process

       The clerk is directed pursuant to Federal Rule of Civil Procedure 4(c)(3) to issue process

to defendants Dr. N. Rajoli and Wexford Health Services, Inc., in the manner specified by

Rule 4(d). Process shall consist of the complaint, dkt. 2, applicable forms (Notice of Lawsuit and

Request for Waiver of Service of Summons and Waiver of Service of Summons), and this Order.

       Finally, the clerk is directed to send a courtesy copy of this Order to attorney Douglass R.

Bitner at the address shown in the distribution list below.

SO ORDERED.
Date: 3/12/2020




Distribution:

Zachaery Greer
245382
Wabash Valley Correctional Facility - Inmate Mail/Parcels
Electronic Service Participant – Court Only

Dr. N. Rajoli
Medical Provider
Wabash Valley Correctional Facility
6908 S. Old U.S. Highway 41
Carlisle, IN 47838

Wexford Health Services, Inc.
c/o Corporate Service Company
125 North Pennsylvania St.
Indianapolis, IN 46204

Courtesy copy to:
       Douglass R. Bitner
       Katz Korin Cunningham PC
       334 N. Senate Avenue
       Indianapolis, IN 46204



                                                 3
